             Case 2:20-cv-00724-RSL Document 15 Filed 04/16/21 Page 1 of 1



 1

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
 7                 WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8 1515 EAST UNION CONDOMINIUM

 9 ASSOCIATION, a Washington Non-Profit      No. 2:20-cv-00724-RSL
   Corporation,
10                                           ORDER OF DISMISSAL
                                  Plaintiff,
11

12                     vs.

13 ALLSTATE INSURANCE COMPANY, an

14 Illinois Corporation; and DOE INSURANCE
   COMPANIES 1-10,
15

16                                   Defendants.

17         Pursuant to the stipulation of the parties, the above-captioned matter is hereby
18 DISMISSED with prejudice and without costs.

19

20         Dated this 16th day of April, 2021.
21

22                                       THE HONORABLE ROBERT S. LASNIK
23                                       UNITED STATES DISTRICT JUDGE

24

25

26


     ORDER OF DISMISSAL – 1
